DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "a plurality of clusters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is a second plurality of clusters of axially aligned nanofibers (bundles) and/or of clusters of twisted nanofibers (yarns) in addition to the plurality of clusters of nanofibers of claim 1.
Claim 2 recites the limitation "a porous sheath" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  A porous sheath has already been established in claim 1.
It is unclear whether the “plurality of ring-like clusters of nanofibers” of claim 3 are in addition to the plurality of clusters of nanofibers of claim 1, or if the plurality of clusters are being further defined.  Further clarification is required.
Claim 3 recites the limitation "a porous sheath" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  A porous sheath has already been established in claim 1.
	Claims 4 and 5 are unclear.  It is unclear what mechanical property is being referred to by the term “mechanical resistance”.  The units for mechanical resistance are generally N * s/m.  The units “N” which are provided in this claim to not adhere to the standard guidance for recording mechanical resistance values.  Page 16, lines 16-22 states “Such mechanical features were measured by means of monoaxial tensile test capstan grips (capstan grips) and by cementing the ends as described in the examples.”  Mechanical resistance cannot be tested with a monoaxial tensile test.  Further clarification as to what mechanical property is being claimed is requested.   
Claim 31 recites the limitation “said bundles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2, 5, 10, 13-14, 18-19, 21-22, 24, 27,  and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (US 2011/0293685 A1), which also incorporates by reference US 2005/0260706 A1.

Regarding claim 1, Kuo discloses a multiscale hierarchical scaffold for replacing, repairing, regenerating, reconstructing or simulating a tissue, in particular the tendinous and/or ligamentous and/or muscular and/or nervous tissue comprising (Figure 2, item 100; paragraphs 0006 and 0053):
(a) a plurality of clusters obtained by electrospinning each one consisting of nanofibers (paragraph 0040, lines 1-3), wherein said plurality of clusters are arranged in order to form one single group (Figure 2, item 104; paragraph 0048 and 0053, lines 7-10); and 
(b) a porous sheath (Figure 2, item 102; paragraph 0053) obtained by electrospinning consisting of nanofibers (paragraph 0050), wherein said sheath externally coats and compacts said plurality of clusters keeping them aligned with each other (paragraph 0053, lines 1-4 and 11-15).
Regarding claim 2, Kuo discloses the scaffold according to claim 1 comprising: 
a) a plurality of  clusters of axially aligned nanofibers (bundles) (paragraph 0040, lines 1-3; paragraph 0048) and/or of clusters of twisted nanofibers (yarns) (paragraph 0048), obtained by electrospinning (paragraph 0046), consisting of axially aligned and/or twisted nanofibers (paragraph 0048), respectively, axially arranged so as to form one single group (Figure 2, item 104; paragraph 0053, lines 7-10); and 
(b) a porous sheath (Figure 2, item 102; paragraph 0053) obtained by electrospinning consisting of nanofibers (paragraph 0040, lines 1-3), wherein said sheath externally coats and compacts said plurality of clusters keeping them aligned with each other (paragraph 0053).
	Regarding claim 5, Kuo discloses having a mechanical resistance comprised between 200 and 500 N and/or an elastic modulus comprised between 30 and 20000 MPa (paragraph 0040 of Kuo incorporates by reference US Patent No. 2005/0260706 which states in the Table provided in paragraph 0124 that the elastic modulus is 3.3 and 2.3 GPa= 3300 and 2300 MPa).
	Regarding claim 10, Kuo discloses wherein said nanofibers constituting said clusters and/or said sheath have an average diameter comprised between 200 and 1000 nm (paragraph 0040 of Kuo incorporates by reference US Patent No. 2005/0260706 which states in paragraph 0041 “Preferably, the fiber has a diameter in the range from 50 to 1000 nm”).
Regarding claim 13, Kuo discloses further comprising a second porous sheath obtained by electrospinning consisting of nanofibers (paragraphs 0044 and 0050, lines 5-6), wherein said sheath externally coats and compacts said plurality of scaffolds (paragraphs 0054 and 0055).
Regarding claim 14, Kuo discloses wherein said porous sheath and/or sheaths consist of randomly arranged nanofibers, axially arranged nanofibers with respect to the scaffold axis, or circumferentially aligned nanofibers with respect to the scaffold axis (paragraph 0012).  
	Regarding claim 18, Kuo discloses wherein said inner scaffolds are axially aligned with one another (Figure 2, paragraph 0009).  
	Regarding claim 19, Kuo discloses wherein said inner scaffolds are twisted with one another (twisting) and/or arranged randomly (paragraph 0048).  
	Regarding claim 21, Kuo discloses wherein said scaffold is made of bioresorbable or biostable and/or inert material (paragraphs 0035-0036)  
	Regarding claim 22, Kuo discloses wherein said scaffold is made of a synthetic material selected from polyesters, polyurethanes, polyamides, polyolefins and fluorinated polymers and copolymers thereof or of natural material selected from polysaccharides, proteins, polyesters, polypeptides and copolymers thereof and/or mixtures thereof (paragraphs 0036).  
	Regarding claim 24, Kuo discloses wherein said scaffold and/or said nanofibers are loaded and/or functionalized with organic and/orAtty. Dkt. No. 4333.0040001-6-SENSINI et al. Application No. To Be Assignedinorganic components apt to perform a biological action and/or change in the chemical- physical and/or mechanical properties of said tissue (paragraphs 0056-0057).  
	Regarding claim 27, Kuo discloses wherein said nanofibers are monophasic or multiphasic (paragraph 0040 of Kuo incorporates by reference US Patent No. 2005/0260706 which discloses in paragraph 0108 that the nanofibers are multiphasic).
	Regarding claim 32, Kuo discloses an implantable prosthetic device comprising a scaffold according to claim 1 (paragraph 0006).  
	Regarding claim 33, Kuo discloses a synthetic tendon and/or ligament comprising a scaffold according to claim 1 (paragraph 0006).
	Regarding claim 34, Kuo discloses a synthetic muscle comprising a scaffold according to claim 1 (paragraph 0006).
	Regarding claim 35, Kuo discloses a synthetic nerve comprising a scaffold according to claim 1 (paragraph 0006).

Claims 1, 3, 7, 11, 14, 31, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (US 2017/0172578 A1).

Regarding claim 1, Yu discloses a multiscale hierarchical scaffold for replacing, repairing, regenerating, reconstructing or simulating a tissue, in particular the tendinous and/or ligamentous and/or muscular and/or nervous tissue comprising (Figure 21; paragraph 0083, lines 1-4)):
(a) a plurality of clusters obtained by electrospinning each one consisting of nanofibers (Figure 11; paragraphs 065-067 describes a method of forming a cluster of electrospun nanofibers), wherein said plurality of clusters are arranged in order to form one single group (Figure 21, item 114, 116, 118, and 120 depicts clusters; paragraph 0083, lines 8-9); and 
(b) a porous sheath (Figure 21, item 106; paragraph 0083, lines 4-7) obtained by electrospinning consisting of nanofibers (paragraph 0055), wherein said sheath externally coats and compacts said plurality of clusters keeping them aligned with each other (paragraph 0083, lines 17-23).
Regarding claim 3, Yu discloses the scaffold according to claim 1 comprising: 
a) a plurality of ring-like clusters of nanofibers (ring bundles) (Figures 22 and 23; paragraph 0085, lines 1-3; paragraph 0100), obtained by electrospinning (paragraphs 065-067, as stated above these paragraphs describe a method of forming the ring-like clusters of electrospun nanofibers as seen in Figures 22 and 23), consisting of axially aligned and/or axially twisted nanofibers (paragraph 0066, lines 1-3), respectively, and/or arranged randomly so as to form one single group (Figures 22 and 23); and 
b) a porous sheath (Figure 12, item 106) obtained by electrospinning consisting of nanofibers (paragraph 0055), wherein said sheath externally coats and compacts said plurality of clusters keeping them aligned with each other (paragraph 0083, lines 17-23). 
Regarding claim 7, Yu discloses wherein said scaffold has a length comprised between 10 and 1000 mm (paragraph 0068).
	Regarding claim 11, Yu discloses wherein the average diameter of said clusters is comprised between 1 and 10000 µm (paragraph 0068, lines 7-9, 1.8 mm= 1800 µm).
Regarding claim 14, Yu discloses wherein said porous sheath and/or sheaths consist of randomly arranged nanofibers, axially arranged nanofibers with respect to the scaffold axis, or circumferentially aligned nanofibers with respect to the scaffold axis (paragraph 0055, lines 1-8).  
Regarding claim 31, Yu discloses wherein said bundles have an axial cavity inside thereof (Figure 22, items 158, 160, 162, and 164 “guidance channels”; paragraph 0085, lines 1-4).  
	Regarding claim 35, Yu discloses a synthetic nerve comprising a scaffold according to claim 1 (paragraph 0009). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (US 2011/0293685 A1). 	

	Regarding claim 4, Kuo discloses the invention substantially as claimed.
	Kuo does not specifically disclose having a mechancal resistance comprised between 2 and 10000 N, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date for the mechanical resistance to comprise between 2 and 10000 N because the device of Kuo possesses the same structure and material composition of the claimed invention, therefore mechanical properties of the device, which are a function of structure and composition would be the same.  MPEP 2112.01.1 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).”
	Regarding claim 20, Kuo discloses the invention substantially as claimed.
	Kuo teaches the said clusters, however, Kuo is silent regarding the number of clusters, therefore Kuo does not specifically disclose wherein the number of said clusters in said scaffold is comprised between 40 and 1000.  
	Applicant has not disclosed that having between 40 and 1000 clusters solves any stated problem or is for any particular purpose.  Moreover, it appears the scaffold would perform equally well with 40-1000 clusters.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kuo by providing wherein the number of said clusters in said scaffold is comprised between 40 and 1000 because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kuo.  Additionally, MPEP 2144.04.6.B states that the courts held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (US 2011/0293685 A1) in view of Bellamkonda (US 2008/0208358 A1).

	Regarding claim 26, Kuo discloses the invention substantially as claimed.
	However, Kuo does not disclose wherein gel or hydrogel are injected into said scaffold.  
	Bellamkonda teaches a scaffold for tissue regeneration (see Bellamkonda, Figure 4; paragraph 0011) wherein gel or hydrogel are injected into said scaffold (paragraph 0031).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kuo by providing wherein gel or hydrogel are injected into said scaffold as taught by Bellamkonda because the hydrogel provides space and a three-dimensional environment between the layers of uniaxially oriented nanofibers to provide sufficient openings to permit cells to infiltrate the scaffold and attach to the oriented nanofibers (see Bellamkonda, paragraph 0031).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (US 2011/0293685 A1) in view of Chen et al (US 2015/0342719 A1).

	Regarding claim 29, as set forth supra, Kuo discloses the invention substantially as claimed.
	However, Kuo does not disclose wherein said nanofibers are of core-shell type and/or hollow-shell type and/or porous and/or combinations thereof.  
	Chen teaches wherein said nanofibers are of core-shell type and/or hollow-shell type and/or porous and/or combinations thereof (see Chen, Fig. 7, paragraph 0050, paragraph 0053).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kuo by providing wherein said nanofibers are of core-shell type and/or hollow-shell type and/or porous and/or combinations thereof as taught by Chen because these fibers exhibit advantageous properties, such as being light-weight, flexible, permeable, strong and resilient in linear, two-dimensional and three-dimensional structures (see Chen, paragraph 0003).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (US 2011/0293685 A1) in view of Simpson et al (US 2004/0037813 A1).

	Regarding claim 30, as set forth supra, Kuo discloses the invention substantially as claimed.
	However, Kuo does not disclose wherein the nanofibers are of piezoelectric type.  
	Simpson teaches engineered tissue formed of nanofibers (see Simpson, paragraph 0135, lines 32-37; paragraph 0363, lines 1-5) wherein the nanofibers are of piezoelectric type (see Simpson, paragraph 0139, lines 14-20; paragraph 0298).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kuo by providing wherein the nanofibers are of piezoelectric type as taught by Simpson because this produces electrical discharges which promotes healing (see Simpson, paragraph 0298, lines 6-9).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774